IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LAMONTE CHARLES                       NOT FINAL UNTIL TIME EXPIRES TO
ARRINGTON,                            FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D15-5213
v.

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Nancy A. Daniels, Public Defender, David Alan Henson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.